Citation Nr: 0318587	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed end-stage 
renal disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to January 
1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision, which denied 
service connection for hypertension and end-stage renal 
disease.  

In December 1999, the Board remanded the case to the RO for 
additional development.  At that time, two other issues were 
on appeal, that is, service connection for residuals of a 
dislocated right shoulder and residuals of a broken right 
arm.  

The veteran, in a May 2000 statement, withdrew these other 
issues from the appeal.  

In a September 2002 letter, the Board informed the veteran 
that it would be developing additional evidence concerning 
his appeal for service connection for hypertension and end-
stage renal disease.  



FINDINGS OF FACT

1.  The veteran served on active duty from June 1976 to 
January 1979.  

2.  In January 2003, prior to completion of action on the 
claims of service connection for hypertension and end-stage 
renal disease, the Board received notice from the Social 
Security Administration that the veteran had died in January 
2003.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2003, the Board received notice from the Social 
Security Administration that unfortunately the veteran had 
died in January 2003, during the pendency of his appeal for 
service connection for hypertension and end-stage renal 
disease.  

In an April 2003 letter to the estate of the veteran, the 
Board requested a copy of the veteran's death certificate, in 
order to properly close its records.  There has been no reply 
to this request.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for service connection for hypertension and end-
stage renal disease, on the merits, has been rendered moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).  



ORDER

The appeal of the claim for service connection for 
hypertension and end-stage renal disease is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

